ACCEPTED
                                                                                    01-15-00174-cv
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              8/18/2015 3:27:24 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                            No. 01-15-00174-CV

                                                          FILED IN
                                                   1st COURT OF APPEALS
                       IN THE COURT OF APPEALS         HOUSTON, TEXAS
       FOR THE     FIRST COURT OF APPEALS DISTRICT 8/18/2015
                                                   OF TEXAS  3:27:24 PM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk

                             TIM WOOTERS,
                                  Appellant,

                                      vs.

                 UNITECH INTERNATIONAL, INC.,
                                   Appellee.


          Appeal from the 55th District Court of Harris County, Texas
                           Docket No. 2012-10494


  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
               APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THIS COURT:
     Appellant, Tim Wooters, respectfully requests that the Court grant

him a 45-day extension of time, to and including October 6, 2015, for him to

file his Appellant’s Brief. In support, Wooters respectfully shows:

                             Procedural History

     1.      This appeal was perfected February 20, 2015. The Clerk’s Rec-

ord was filed May 8, 2015. Volumes 1–16 of the Reporter’s Record were ini-


                                       1
tially filed July 15, 2015. Subsequently, the Court Reporter refiled Volumes

11–16 on July 23, 2015. Based upon notice dated July 23, 2015, the Appel-

lant’s Brief is due Monday, August 24, 2015.

      2.    Volume 16 of the Reporter’s Record contains exhibits that were

sealed by order of the trial court on November 17, 2014. The undersigned

counsel, which did not participate in any proceedings in the trial court pri-

or to the perfection of the appeal, were informed by the Clerk that they

could only have access to the sealed exhibits by seeking an order from the

trial court and having a copy of such order filed as part of a Supplemental

Clerk’s Record.

      3.    On August 3, 2015, Wooters filed Tim Wooter’s Motion to Modify

Order Sealing Court Records. The Appellee filed a response in opposition on

August 14, 2015, and after a hearing on August 17, 2015, the trial court

granted the undersigned counsel the ability to view the sealed exhibits in

the Clerk’s office.

      4.    On August 18, 2015, Wooters requested that the clerk of the tri-

al court to prepare a Supplemental Clerk’s Record.

      5.    Wooters has not previously sought an extension of time to file

his Appellant’s Brief.




                                      2
                Grounds for Granting an Extension of Time

      6.    The Court should grant an extension of time upon the showing

of any reasonable explanation. See National Union Fire Ins. Co. v. Ninth Court

of Appeals, 864 S.W.2d 58, 60 (Tex. 1993) (any demonstration of the need for

additional time, short of deliberate or intentional noncompliance, qualifies

as a reasonable explanation).

      7.    The undersigned counsel would not be doing their due dili-

gence in representing Wooters in this appeal if they did not review the en-

tire appellate record prior to submitting a brief on the merits. This is espe-

cially true in this case where the Court may be asked to review the legal

and/or factual sufficiency of the evidence supporting part of the jury’s

verdict. At this point, the undersigned counsel has, at best, only a general

description of the sealed exhibits as provided on the parties’ exhibit lists.

      8.    Until the Supplemental Clerk’s Record containing the trial

court’s order of August 17 is filed, the undersigned counsel will not be able

to examine the sealed exhibits in Volume 16 of the Reporter’s Record.

Based upon past experience with the Harris County District Clerk’s Office,

it usually takes 30 days to process requests for Clerk’s Records, no matter

the volume of the documents requested.




                                       3
      9.    Accordingly, a 45 day extension of time is likely the minimum

time necessary for Wooters’ counsel to complete a review of the entire rec-

ord and to file Wooters’ principal brief.

                     Agreement of Opposing Counsel

      10.   The undersigned attorney has conferred with opposing coun-

sel, Leslie Hillendahl, regarding this Motion. She is not opposed to a 45 day

extension of time as requested herein.

      WHEREFORE, for the foregoing reasons, the Appellant, Tim Woot-

ers, requests that the Court extend the deadline for him to file his Appel-

lant’s Brief to October 5, 2015, as well as such other relief which is appro-

priate.

                                            Respectfully Submitted,
                                            Pendergraft & Simon, LLP
                                            2777 Allen Parkway, Suite 800
                                            Houston, TX 77019
                                            Tel. 713-528-8555
                                            Fax. 713-868-1267

                                            /s/ William P. Haddock
                                            William P. Haddock
                                            Texas Bar No. 00793875
                                            whaddock@pendergraftsimon.com
                                            Robert L. Pendergraft
                                            Texas Bar No. 15743500
                                            rlp@pendergraftsimon.com
                                            Counsel for Tim Wooters




                                       4
                           Certificate of Service

I hereby certify that a true and correct copy of the foregoing Unopposed
Motion for Extension of Time has been served on the following coun-
sel/parties of record via e-service or facsimile transmission, if e-service is
unavailable, in accordance with the TEX. R. APP. P. 9.5 and local rules for
electronic filing on this 18th day of August 2015:
Brian W. Zimmerman
Leslie K. Hillendahl
Zimmerman, Axelrad, Meyer, Stern & Wise, P.C.
3040 Post Oak Blvd., Suite 1300
Houston, TX 77056
Fax. 713-212-2750

                                             /s/ William P. Haddock
                                             William P. Haddock




                                      5